Citation Nr: 1428875	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-10 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran had active service from November 1946 to April 1948 and from September 1950 to May 1952.  He is the recipient of the Purple Heart Medal and the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied an increased rating for PTSD.  

In June 2009, the Veteran filed a claim for TDIU.  In a November 2009 rating decision, the RO denied TDIU and the Veteran did not file a notice of disagreement with that decision.  

The Veteran testified in regard to the increased rating claim for PTSD during a November 2010 videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of that proceeding is of record and has been associated with the claims file.  In May 2013, the Veteran was advised that the VLJ who conducted the November 2010 hearing was no longer employed by the Board and was provided an opportunity to elect to have another hearing.  However, in June 2013, he advised the Board that he did not wish to appear at a new hearing.   

This matter was previously before the Board in January 2011.  At that time, the Board determined that, based on Rice v. Shinseki, 22 Vet. App. 124 (1996), the issue of entitlement to TDIU had been raised.  The Board remanded the TDIU and PTSD claims for further development.  

In an April 2012 decision, the Board denied an increased rating for PTSD and entitlement to TDIU.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court granted a Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision and remanded the claims to the Board for further proceedings consistent with the joint motion.  As such, in July 2013, the Board again remanded the claims for further development and the case now returns for final appellate review.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  and VBMS reveals that, with the exception of VA treatment records dated through March 2014, which were considered by the agency of original jurisdiction (AOJ) in the April 2014 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

 1.  For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of occasional nightmares, intrusive memories, flashbacks, sleep disturbance, depression, anxiety, irritability with angry outbursts, and a single report of homicidal thoughts, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, or total occupational and social impairment.

2.  The Veteran's neurocognitive deficits are not components of PTSD and right wrist deficits are not residuals of a service-connected shrapnel injury of the right hand. 

3.  For the entire appeal period, the Veteran has the following service-connected disabilities, all arising from combat action:  PTSD, rated as 50 percent disabling, residuals of a shrapnel injury to the right hand and a right hand scar, each rated as 10 percent disabling, resulting in a combined disability rating of 60 percent. 

4.  The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.    


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD at any time during the period covered by this appeal are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2013). 

2.  The criteria for a TDIU are not met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2006 letter, sent prior to the initial unfavorable decision issued in April 2007, and June 2009 and January 2011 letters advised the Veteran of the evidence and information necessary to substantiate his increased rating and TDIU claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the June 2009 and January 2011 letters were issued after the initial April 2007 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the June 2009 and January 2011 letters were issued, the Veteran's claims were readjudicated in the December 2009, March 2012, and April 2014 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records as well as post-service VA and private medical records.  In the January 2011 and July 2013 remands, the Board directed the AOJ to seek additional VA outpatient treatment records, which were subsequently associated with the record and document treatment through March 2014.  The Veteran submitted an opinion by a private vocational consultant that has been associated with the file.  Neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claims that has not been requested or obtained.   
 
Additionally, the Veteran was afforded VA examinations May 2005, January 2007, October 2009, February 2011, and February 2014 in connection with the current claims, which includes those directed by the Board in remands in January 2011 and July 2013.  The Board finds that the VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, and a physical and mental health examinations.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Therefore, the Board finds that there has been substantial compliance with the 2011 and 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Moreover, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Veteran also offered testimony before a Veterans Law Judge at a Board hearing in July 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2010 hearing, the Veterans Law Judge noted the issue of an increased rating for PTSD, but not the issue of a TDIU, which had not been included in the appeal at that time.  In this regard, a review of the hearing discussion reveals that information was solicited regarding the Veteran's symptoms of PTSD and their impact on his daily activities and social interactions, but not on his employability, and his right hand disabilities were not discussed.  In this regard, at the time of the hearing, a formal claim for a TDIU had been denied in an unappealed RO decision in November 2009, and the Veteran did not raise the issue of an inability to work during the hearing.  However, in a January 2011 remand, the Veterans Law Judge recognized that the issue had been raised in the record in the past and assumed jurisdiction over such issue pursuant to Rice, supra.  In May 2013, the Veteran declined the opportunity for another hearing and requested that his claims be considered on the evidence of record.  Therefore, although the Veterans Law Judge did not address all outstanding issues during the hearing as required by 38 C.F.R. 3.103(c)(2), the Veteran was provided but declined an opportunity for an additional hearing, and, furthermore, any outstanding evidence necessary to support either of the Veteran's clams was obtained via the Board's remands in 2011 and 2013.  As such, no prejudice results to the Veteran as a result of the conduct of the November 2010 Board hearing.  Consequently, the Board will proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

The Veteran served as a U.S. Army infantryman and heavy vehicle operator with combat service in Korea.  He was awarded the Purple Heart Medal for a shrapnel wound to the right hand and the Combat Infantryman Badge. He contends that his service-connected PTSD is more severe than is contemplated by the current rating and that he is unable to work as a result of all his service-connected disabilities.  

Increased Rating for PTSD

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's service-connected PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 under the General Rating Formula for Mental Disorders as follows.   

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. 
§ 4.125.

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. 
§§ 4.126, 4.130.

Service treatment records confirmed that the Veteran was wounded in combat in Korea in 1951.  He credibly reported to clinicians that he participated in engagements with the enemy, witnessed the death of fellow soldiers, and assisted in the collection and transport of soldiers killed on the battlefield.  Throughout the record, the Veteran credibly reported intrusive thoughts, nightmares, sleep difficulty, and irritability of varying severity related to these experiences.  At no time did the Veteran report to his clinicians any hallucinations or suicidal ideations.  

The Veteran first sought VA treatment and disability compensation in March 2003.  
In a March 2003 VA examination, the Veteran reported that he drove a truck after service for several years and then worked as a bulk mail handler for the US Postal Service for 27 years until 1987 when he voluntarily retired.  In several clinical encounters and examinations, the Veteran reported that he did not miss work because of mental health symptoms.  In a February 2011 employment history, he also noted that he worked 20 to 30 hours per week as a handyman from 1987 to 2003.  The examining physician diagnosed mild PTSD and assigned a GAF score of 64 because of sleep difficulty and irritability.  Based largely on this examination, in April 2003, the RO granted service connection and a 30 percent rating, effective in January 2003, the date of claim for service connection.  Upon further review of additional outpatient treatment records in 2003 and 2004, the RO granted an initial rating of 50 percent, effective the date of claim for service connection.  

In May 2005, the Veteran underwent a neuropsychiatric examination in connection with his treatment for PTSD through the VA system.  A psychologist noted the Veteran's reports of an 18 year marriage that ended because of his alcohol abuse followed by a successful 33 year marriage with no substance abuse.  The Veteran reported a close relationship with his children and grandchildren and that he and his wife were the primary caretakers of two grandchildren aged 11 and 13.  Cognitive testing showed average performance except for deficits in short term memory, word knowledge, abstract reasoning, and planning that the psychologist attributed to learning difficulties that may have resulted from his use of English as a second language. The psychologist concluded that the cognitive difficulties were greater than that expected from the PTSD alone.   

VA outpatient treatment records in 2006 indicate ongoing treatment for PTSD.  The Veteran continued to report sleep disturbances, nightmares, intrusive thoughts, anxiety, and irritability but with a moderation of symptoms of irritability, memory, sleep deficits, and nightmares with the use of medication.  Clinicians noted that the Veteran was fully alert, pleasant, had a sense of humor, and was able to interact well with his wife.  His rate of speech was normal, and he denied depression.  Thought processes were linear.  Clinicians repeatedly assigned a GAF score of 55.  The Veteran reported that he was able to take his grandchildren on fishing trips in another state.  

The RO received the Veteran's current claim for an increased rating in December 2006.  As such, in January 2007, the Veteran underwent a VA examination to determine the nature and severity of his PTSD in connection with his newly received claim.  At such time, the Veteran reported flashbacks, nightmares of combat, angry outbursts, and depression that began four years earlier.  The Veteran denied suicidal ideation and problems with anxiety attacks.  He reported a social life of occasional visits to the VFW or taking his wife and son fishing.  On mental status examination, a VA psychiatrist noted that the Veteran was well-shaven and neatly dressed.  The examiner noted that the Veteran had an unusual tendency to echo statements, but that there was no loosening of associations, delusions, or hallucinations.  His affect had a normal range of openness and expressiveness.  The Veteran described occasional sleep impairment when he did not take his medication, but stated that he was not troubled by intrusive awakening combat dreams.  The examiner noted that symptoms were intermittent, that thought processes and communication were not impaired, and that social functioning was mildly impaired.  The examiner assigned a GAF score of 60 and stated that the Veteran was able to maintain activities of daily living, including personal hygiene.  Notably, the Veteran performed poorly on a memory test, which the psychiatrist interpreted as indications of dementia.  He found that the Veteran was not competent to handle VA funds solely because of his performance on this test.  

In April 2007, the RO proposed a finding of incompetence and, in August 2007, executed the finding and appointed the Veteran's spouse as fiduciary.  In September 2007, the Veteran requested a hearing and expressed the intention of submitting additional evidence.  However, he did not expressly disagree with the decision and nominated his spouse as fiduciary.  There is no evidence in the file that a hearing occurred or that this status has been reversed.  A VA field examiner in June 2011 noted that the funds were being handled properly by the fiduciary and that the Veteran retained his competency to handle the funds from other government pension programs.  

Subsequent VA treatment records from February 2007, June 2007, October 2007, February 2008, and June 2008 show continued treatment for PTSD, with symptoms of sleep disturbance, nightmares, intrusive memories, and anxiety.  GAF scores of 53 to 55 were consistently assigned.  

In a June 2008 statement the Veteran reported that he sometimes remembered and relived certain experiences.  He noted that his family suffered because of these feelings and that he had been divorced and estranged from children because of anger and trust issues.  He stated that he did not like to talk about his military experiences because it brought back bad memories, but that certain activities seem to trigger these memories anyway.  He also reported difficulty sleeping, nightmares, anxiety, irritability and being uncomfortable in crowds.  He stated that he sometimes overused alcohol to calm his nerves.  

VA outpatient records in 2008 showed continued psychiatric medication management with stable symptoms.  The Veteran reported that he enjoyed playing horseshoes.  During this year, the Veteran's spouse underwent cardiovascular surgery and bilateral amputations above and below the knee.  She became wheelchair bound, and the Veteran assumed duty as her primary caretaker.  In May 2009, the RO granted special monthly compensation for aid and attendance of the Veteran's spouse.  

In October 2009 the Veteran was afforded another VA examination in support of his claim.  During that examination, a VA psychologist noted a review of the file and that the Veteran had some memory problems, but that these were likely related to either age or to a vitamin deficiency.  On mental status examination, the psychologist noted that the Veteran's thought processes were on track and his communication was within normal limits with no delusions, hallucinations, or panic attacks.  There was no suicidal or homicidal ideation, impairment of impulse control, or obsessive or ritualistic behaviors.  The psychologist noted that the Veteran had the ability to maintain minimal personal hygiene and other basic activities of daily living, and was also able to assist his wife in her needs.  The examiner also noted that any interference with memory was not secondary to PTSD but rather to age or a vitamin deficiency.  The Veteran experienced some heightened physiological arousal manifested by his sleep disturbances.  The psychologist diagnosed PTSD as relatively well stabilized on medication and a cognitive disorder associated with age or vitamin deficiency.  The psychologist assigned a GAF score of 62 and assessed the Veteran's PTSD symptoms as mild to moderate, imposing reduced reliability and productivity.  He noted that the Veteran had meaningful relationships with his family but did not socialize outside the home.  He further noted that the Veteran would be employable in a sedentary position requiring routine tasks and only loose supervision and that the cognitive disorder imposed greater impediments but was not a component of PTSD.  

Subsequent VA treatment records show symptomatology consistent with prior VA examination reports and GAF scores ranging from 53 to 55. 

In a June 2009 statement, the Veteran reported that he could no longer work because of his age (80), memory loss, difficulty walking, and poor night vision.  

In August 2010, the Veteran requested a place in a VA inpatient PTSD program because his son was not working and could care for his wife.  While waiting for placement, he attended a 20 session VA PTSD education class.  In January 2011, the Veteran withdrew his request for the inpatient treatment because his son had returned to work.  Although his treating clinicians supported the referral as a form of therapy to improve the disability, they did not note that it was necessary because of worsening symptoms.  

In November 2010, the Veteran testified at a hearing before a Veterans Law Judge.  At such time, he reported that he received weekly counseling and had been referred for a 45-day VA inpatient treatment program.  He stated that he used medication to help him sleep, but that he still had significant sleep disturbances due to nightmares and night sweats.  He reported that he had few friends and did not go out very often because he did not like crowds.  He reported having flashbacks almost daily, and that he occasionally had homicidal thoughts.  The Veteran's sister testified that the Veteran began isolating himself after being released from active service.  

In January 2011, the Board remanded the claim as the testimony at the hearing suggested a worsening of the disability.  The Board directed a current examination and research into the circumstances of the Veteran's retirement from the Postal Service.  In May 2011, the Postal Service reported that the Veteran retired voluntarily with 30 years of federal service (3 years of military credit) with no disability.  

The Veteran was examined in February 2011 by another VA psychiatrist.  During that examination, the Veteran did not report any worsening of his PTSD since his last VA examination, and the psychiatrist noted that treatment records actually suggested some improvement in symptoms.  The Veteran continued to report sleep disturbances at least several times a week.  He also reported slight irritability, sensitivity to loud noises, anxiety, and intermittent intrusive memories associated with his military experiences.  The Veteran did not report any depressed mood, neurovegetative symptoms, or morbid preoccupations.  He denied suicidal and homicidal ideation, hallucinations, paranoia, panic attacks, obsessive behavior, manic symptoms, and grossly inappropriate behavior, but stated that he felt burdened and overwhelmed with his duties to care for his wife.  He reported that he occasionally visited a VFW social hall.  The examiner noted that the Veteran was casually dressed and groomed and that he appeared slightly anxious, but was friendly and cooperative.  The Veteran's speech was articulate and his thought processes were logical and goal-oriented.  Motor function was grossly intact.  The Veteran did demonstrate some difficulty with long- and short-term memory, attention and concentration, but orientation skills were grossly intact.  The examiner assigned a GAF score of 55.  The examiner noted that there was reduced reliability and productivity as a result of PTSD signs and symptoms.  The examiner stated that the Veteran retained the cognitive, emotional, and behavioral capacity to do at least simple work tasks in a loosely supervised environment. 

In April 2012, the Board denied a rating in excess of 50 percent for PTSD.  In that decision, the Board summarized the evidence and noted which symptoms suggested in the 70 percent rating criteria were or were not displayed in the Veteran's history and clinical records.  The Board also assessed the level of social impairment and placed probative weight to an examiner's assessment of "reduced reliability and productivity" (Decision, pg. 11) and to two examiner's assessments that the Veteran retained the capacity to accomplish simple work tasks under loose supervision (Decision, pg. 14). 

In November 2012, the Court vacated the decision and remanded for compliance with a Joint Motion because the Board did not adequately discuss the schedular requirements of a 70 percent rating, specifically whether the Veteran's social and occupational impairment includes deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  

In March 2013, the Veteran's representative submitted a vocational assessment prepared by a private vocational consultant.  The consultant noted a review of the entire claims file and conducted a telephone interview with the Veteran.  The consultant accurately noted the Veteran's military experiences and post-service employment as a truck driver and mail sorter, but noted that the Veteran reported working as a handyman for two to three years until 1990 and not from 1987 to 2003 as he had previously reported.   The consultant noted the Veteran's reports of PTSD symptoms while working as mail sorter, which is inconsistent with his earlier reports and the records of employment from the Postal Service that the consultant reportedly reviewed.  The consultant selectively summarized the results of the VA examinations in 2005, 2007, 2009, and 2011 and the Veteran's testimony at the 2010 Board hearing, but made no comments on the conclusions of the VA examiners regarding improvement with medication, social and family relations, or occupational capacity.  The consultant cited the assessments of attention, concentration, and memory, but did not address the conclusions of the medical examiners that these deficiencies were not associated with PTSD. The consultant made no mention of the Veteran's mental capacity necessary to care for his disabled spouse and grandchildren and manage their household affairs.    

In February 2014, a VA psychiatrist noted a review of the claims file and provided a very lengthy and detailed report with an accurate summary of the Veteran's military, social, and occupational history.  She noted the Veteran's reports as well as documents in the file that showed that the Veteran did not have mental health problems that affected his work as a mail sorter and worked for "a while" as a handyman, although the Veteran reported to her that he last worked in any capacity at age 61, which would have been in 1990.  The psychiatrist concluded that the Veteran retired voluntarily and not because of PTSD symptoms. 

The psychiatrist summarized the Veteran's mental health treatment in detail and noted that he successfully completed the PTSD education course and that his PTSD symptoms were stable while using the prescribed medication.  The Veteran acknowledged that his symptoms had not changed and that he chose not to engage in more intensive treatment because of his duty to care for his wife.  The Veteran explained to the psychiatrist that his primary motivation for seeking additional benefits was to gain financial support for care of his wife's serious illness.  On examination, the psychiatrist noted that the Veteran reported some nervousness regarding his wife's illness, but no significant hyperarousal, hypervigilance, or startle reaction.  The Veteran reported that he experienced a reduction in incidences of nightmares with the use of medication and did not have intrusive thoughts during the day.  The Veteran experienced low energy, physical weakness, and a mild dysphoric mood related to his efforts and concern for his wife, but denied any suicidal ideations or hallucinations and achieved a negative score on a depression test.  The Veteran's thought process and communications were goal directed and "not greatly impaired."  He was able to drive himself to the appointment in icy winter road conditions.  

The psychiatrist noted that the Veteran had two distinguishable psychiatric disorders and assessed the relative impairment as 70 percent attributable to PTSD and 30 percent to a neurocognitive disorder, the latter related to a vitamin deficiency that stabilized with the use of dietary supplements.  The psychiatrist provided an extensive rationale to explain the conclusion.  The psychiatrist noted that the Veteran's overall impairment imposed by PTSD was best assessed as "occupational and social impairment with reduced reliability and productivity."  

The psychiatrist noted that the Veteran continued to care for his wife and manage all household affairs including hygiene, mobility, finances, and all household tasks with no shortcomings such as missed appointments, medication errors, episodes of getting lost, or motor vehicle accidents.  She also noted that the Veteran was able to enroll his family in a private health care plan that required organization, telephone conversations, and paperwork.  The Veteran also participated in an Honor Flight trip to Washington, D.C., with other Veterans that included monument visits and a banquet which the Veteran enjoyed with no negative reactions to the military focus or company.  The Veteran reported that he socialized with other Veterans at a service organization club less frequently because of his duties to care for his wife.  The psychiatrist found the Veteran competent to handle his VA benefits.  

The psychiatrist reviewed the report of the private vocational consultant and noted that he was not a mental health professional and did not describe specifically how the Veteran's PTSD symptoms interfered with his capacity for employment or why the VA opinions in 2009 and 2011 were incorrect.  Further, the record showed that the Veteran's PTSD symptoms were stable or improving with the use of medication.  

VA outpatient treatment records through March 2014 show no changes in the Veteran's symptoms or degree of impairment.  A VA nurse in February 2014 noted that the Veteran was able to perform daily activities such as driving an automobile, shopping, planning and serving meals, and managing medications and finances.  

The Board finds that a rating in excess of 50 percent for PTSD is not warranted at any time during the period covered by this appeal.  

The Veteran and his sister are competent to report on events in service, post-service employment, the onset and nature of his symptoms, and on limitations in his occupation and daily activities.  The Board finds that their reports are credible except for the length of his work as a handyman, inconsistently reported as ending in 1990 and in 2003 and his inconsistent reporting that PTSD interfered with his work.  The Veteran reported to a clinician in January 2007 that his PTSD symptoms arose four years earlier, and the Postal Service noted that he retired voluntarily without a disability.  In several clinical encounters, the Veteran reported that he did not miss work because PTSD symptoms.  Therefore, the Board finds that the symptoms did not impair his occupation while he was working prior to voluntary retirement in 2003.  The Board also finds that the Veteran's hearing testimony regarding weekly PTSD treatment was actually an educational and discussion course and that his treatment consisted of regular visits for medication management and not prolonged individual or group therapy.  His hearing testimony regarding social isolation, daily flashbacks, and significant sleep interruptions and nightmares was not consistent with the severity of symptoms as he reported in examinations both before and after the hearing.  

The Board places probative weight on the evidence from several examiners who noted that the Veteran's neurocognitive deficits, including reduced concentration, word knowledge, abstract reasoning, planning and memory shortfalls, are not features of PTSD but rather are caused by aging or vitamin deficiencies.  One examiner in 2005 also suggested that the Veteran had difficulty with English as a second language.  Notably, his cognitive performance improved with treatment.  Further, the Board places little probative weight on the recommendation of the examiner in 2009 and the RO's decision to declare the Veteran incompetent to handle his own benefits because of the improvement with treatment, later opinions were to the contrary, and the Veteran demonstrated competence throughout the period of the appeal by properly managing his other federal benefits as well as the scheduling and business aspects of his wife's medical care.  

Throughout the period of the appeal, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of occasional nightmares, intrusive memories, flashbacks, sleep disturbance, depression, anxiety, irritability with angry outbursts, and a single report of homicidal thoughts, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, or total occupational and social impairment.  Regarding the Veteran's feelings of anxiety or nervousness, but associated these feelings with his concern for his wife's health since 2009.  The Veteran did not experience symptoms such as hypervigilance, obsessive or violent behavior, or panic attacks.   The Veteran denied experiencing hallucinations, or suicidal or homicidal ideations, with the exception of a single report of homicidal thoughts.  None of the medical evidence contains reports or observations of any of the symptoms suggested in the rating criteria as consistent with a 70 or 100 percent rating.  Furthermore, GAF scores were consistently assigned between 53 and 62, indicating no more than moderate symptoms.  

Notwithstanding any recitation of suggested rating criteria symptoms, the Board assessed whether the Veteran had deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The weight of lay and medical evidence is that the Veteran has little difficulty establishing or maintaining personal relationships.  He is in a strong marriage with support from his family and expended commendable effort in care for his wife and grandchildren.  Although his social interactions are limited by his family care duties, he was able to travel on fishing and Veteran trips and meet occasionally with other Veterans.  None of the clinical or examination reports, including the private consultant's report, cite difficulties with interpersonal relationships other than occasional irritability, which did not appear to interfere with the relationships.  The Veteran occasionally reported feeling "down" because of the work and stress of his family care duties, but none of the clinical examinations or tests identified clinical depression.  Furthermore, the Veteran's thought processes were always found to be linear and logical. 

Regarding the impairment of his capacity for work because of PTSD, the Veteran has been retired since the onset of symptoms in 2003.  The Board must exclude the impairment imposed by memory and concentration deficits as clinicians have attributed these shortcomings to causes other than PTSD, i.e., age and vitamin deficiency.  The Board considered the single test in 2009 resulting in one opinion of incompetency and the RO's subsequent finding and assignment of a fiduciary.  However the great weight of the evidence demonstrates the Veteran's actual satisfactory management of his affairs.  In this regard, he has successfully managed his household and daily affairs under demanding circumstances using behavior and skills that would be effective in a working environment.  The Board acknowledges that, earlier in the appeal period, his nightmares and sleep difficulties would likely reduce productivity, but did not extend to most areas or preclude any particular activities.  Moreover, the nightmares and interrupted sleep improved with treatment and education.  

The Board places greatest probative weight on the most recent analysis by the VA psychiatrist in February 2014 who reviewed the entire history and previous medical assessment, provided a very detailed report with rationale, and found that the Veteran's PTSD was best assessed as impairment with reduced reliability and productivity, rather than deficiencies in most areas or total occupational and social impairment.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Finally, the Board considered whether the PTSD claim should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

The determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the Veteran's PTSD and its occupational and functional impairment are fully addressed by the applicable rating criteria.  The criteria address a range of typical symptoms and the degree that all symptoms interfere with occupational and social functioning with higher ratings available.  As the criteria are not limited to certain symptoms, the Board considered all lay and medical evidence relevant to the Veteran's mental health disabilities and the opinions of medical professionals and finds that the rating criteria are adequate in this case.  

Therefore, the Board need not proceed to consider the second factor, viz., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Even if the rating criteria were inadequate, impairment of occupational functions solely because of PTSD is not evidence as the Veteran is able to perform activities outside the home as well as management of his household affairs and provide care for a seriously ill spouse.  There is no evidence of hospitalization or significant personal therapy.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Total Rating Based on Individual Unemployability

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For this purpose, disabilities resulting from a common etiology, single accident, or multiple injuries incurred in action will be considered one disability.  

For the entire appeal period, the Veteran has been granted service connection for PTSD, rated as 50 percent disabling, residuals of a shrapnel wound to the right hand with a well-healed scar and right hand arthritis associated with that shrapnel wound, each rated as 10 percent disabling, for a total combined disability evaluation of 60 percent.  As these disabilities arose from combat action in Korea, they are considered to be one disability, and the statutory requirements for a TDIU are met.  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
 
The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

VA's duty to assist in a claim for TDIU does not require obtaining a single medical opinion regarding the combined impact of all of a Veteran's service-connected disabilities.  The ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.   See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

At the outset, the Board acknowledges the Veteran's advanced age and his commendable commitment to care for his seriously ill wife and grandchildren.  As noted above, the Veteran experiences concentration and memory deficits that were found not to be associated with his service-connected disabilities.  In a June 2009 statement, he also reported weakness of the legs, night vision loss, and need for medications for prostate enlargement and hypertension.  As these disorders/factors are not service-connected, regrettably they may not be considered in addressing entitlement to a TDIU. 

The Board refers to the evidence and assessment of PTSD noted above.  Regarding his other service-connected disabilities, the Veteran sustained a shrapnel wound on the dorsal area of the right (dominant) hand in combat and was granted service connection and a 10 percent rating each for arthritis and a scar.  VA outpatient treatment records are silent for any treatment for symptoms or dysfunction of the right hand.  There are no entries regarding physical therapy, recommendations for limitations or use of support devices, or for surgical intervention.  The Veteran has been diagnosed with bilateral carpal tunnel syndrome, but clinicians have not associated this disorder with the shrapnel injury.  In fact, service connection for such disorder was denied in an unappealed August 2010 rating decision.

In October 2009, a VA physician did not review the claims file or discuss the origin of the right hand injury. He noted the Veteran's report of increasing, but intermittent right hand discomfort with pain radiating up the forearm, difficulty with grip and movement of the wrist, occasional hand swelling, and numbness of the palm and fingers.  The Veteran reported that he was able to drive with his right hand but preferred to use the left hand.  He reported that he could write but did not use a keyboard and that he used a flexible wrap on the hand and wrist.  He was able to use hand tools for five to ten minutes before experiencing discomfort.  He was able to perform all daily activities. On examination, the physician noted no swelling or deformity.  There was no gap in opposition to the palm or of the thumb to all fingers. There was a mild loss of sensation to touch but no loss of strength and no muscle atrophy.  The scar did not impose limitations of function.  After review of X-rays, the physician diagnosed degenerative joint disease of the right hand but found that the numbness was of unknown etiology, indicating that it may not be a residual of the shrapnel injury.  The physician advised that the Veteran should limit gripping, pushing, or pulling with the right hand to no more than five to ten minutes at a time and avoid keyboarding.  

In a March 2013 report, the vocational consultant noted a review of the record to that date and conducted a telephone interview with the Veteran.  The consultant accurately summarized the results of the October 2009 VA examination of the hand.  The consultant also noted that the Veteran had a 10th grade education with no training or education thereafter.  He noted that the Veteran stopped working as a handyman in 1990 in part because of irritability with customers, lack of focus on job tasks, and limitations of use of the right hand that included difficulty lifting more than a few pounds and often dropping objects.  The consultant also found that the Veteran had marginal reading and writing ability, fair mathematics ability, and no computer knowledge.  He noted that the Veteran's termination of self-employment in 1990 demonstrated that he could not continue to work and would be unable to secure any form of employment in a competitive environment.  He disagreed with the VA examiners who found the Veteran capable of sedentary work because sedentary positions in a competitive business environment required a high school education, computer skills, ability to use a keyboard, and experience in an office setting.  He noted, "...it is my opinion within a reasonable degree of vocational certainty that [the Veteran's] PTSD and right hand conditions have resulted in his inability to secure and follow a substantially gainful occupation since 2003, and likely as far back as 1990." 

In February 2014, a physician noted a review of the claims file and examined the Veteran's right hand and wrist.  The Veteran reported, and the physician observed, tenderness and pain to palpation of the right hand and wrist.  The Veteran used a brace during the day and a glove at night.  On examination, there was pain on motion of the fingers and wrist with a gap of less than one inch between the fingertips and the palm and between the fingers in opposition to the thumb.  There was no limitation of extension of the index or long finger or additional loss of function on repetition.  Muscle strength was normal.  X-rays showed moderate osteoarthritis of several small joints.  The physician found that the scar imposed no functional limitation and that the wrist arthritis was not a residual of the service-connected shrapnel injury.  The physician reviewed the report of the vocational consultant and noted that the comments on the right hand were brief and based on the 2009 VA examination. The physician concurred with the previous examiner in that the Veteran should limit his use of the right hand in pushing and pulling to less than 5-10 minutes at a time with a break for stretching and should avoid prolonged keyboarding with the right hand.  

The Board concludes that a TDIU is not warranted at any time during the period covered by this appeal because the functional limitations imposed only by PTSD and the right hand disabilities (and not age, lower extremity, vision, or cognitive deficits) do not preclude securing or following all forms of substantially gainful employment.  The Board recognizes that the Veteran's age and non-service-connected disabilities as well as his duty to care for his wife and family may well prohibit gainful employment, but these factors may not be considered in deciding a claim for a TDIU. 

Notably, the VA examiners addressed the Veteran's capacity for sedentary work while the consultant finds that the Veteran is not capable of sedentary employment in a competitive clerical business environment, which he does not define.  Mindful that age may not be considered, the Board finds that neither PTSD nor the right hand disability alone or in combination impairs the Veteran's mobility or ability to perform more active forms of employment.  The Veteran is able to leave the home, shop, drive an automobile, perform household chores, manage medicines, appointments, and finances, and assist his severely disabled wife.  Therefore, the Board will not limit consideration to only sedentary or clerical forms of employment.  

The Veteran is competent to report on his occupational history, daily activities, and observed symptoms and functional limitations.  Although generally credible, his report of the length of his work history as a handyman is inconsistent.  He reported to the consultant that he stopped work in 1990 and reported to an examiner in January 2007 and in writing to the RO in February 2011 as stopping in 2003.  He also inconsistently reported no work impairment from disability, but also reported irritability with customers and difficulty manipulating tools with the right hand as a reason to stop working.   

The Board assigns low probative weight to the assessment and conclusions of the vocational counselor for several reasons.  First, the consultant is not a psychiatrist or a physician and the basis for his conclusions rest on his review of the observations of others and on a telephone interview.  He has not had the opportunity to personally observe the Veteran's physical and mental presentation.  The consultant relied on the Veteran's report of stopping work in 1990 as evidence that he could no longer function in a competitive structured work setting.  The consultant reportedly reviewed the file, but did not comment on the Veteran's reports of working to 2003 with no impairments from PTSD.  The consultant cited the Veteran's report of no improvements in PTSD symptoms such as nightmares and sleep difficulties with the proper use of medication that is inconsistent with the clinical records that he reviewed.   The consultant cited cognitive problems of attention, memory, and concentration, which physicians found unrelated to PTSD. 

Regarding the Veteran's education and work experience, the consultant cited the Veteran's 10th grade education and concluded that the Veteran had marginal reading and writing ability, fair math skills, and no computer knowledge, citing only the 2005 neuropsychiatric examination and the Veteran's own reports by telephone.  He did not address the Veteran's skills gained from work experience as a mid-grade noncommissioned officer in the Army, a long career in the postal service operating mail sorting machinery, and his ability to provide care for his wife and manage their affairs, including some recently complex tasks involving the application for private health care for a seriously disabled spouse.  The consultant compares the Veteran's capacity only to an undefined "competitive business environment' requiring computer knowledge and keyboarding skills without consideration of forms of employment such as retail or supermarket clerk, receptionist, unarmed security watchman, or hospital aide.  These positions are not structurally complex, at most require the use of a product scanner, simple touch screen, and telephone, and do not require significant reading or writing skills beyond what the Veteran has demonstrated in his management of family affairs.  Notably, as a knowledgeable vocational consultant, he makes no mention of the many opportunities that must be provided by employers to applicants with some level of disability.  He cites the Veteran's report of dropping objects with his right hand and the examiner's advice to limit pushing, pulling, and keyboarding as reasons to exclude any form of manual labor.  In contrast, the evidence demonstrates that the Veteran has the ability to write, prepare meals, assist in his wife's mobility, and can drive an automobile.  

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  Overall, the Board finds the vocational consultant's report to be superficial, conclusory, and based on selective and inconsistent information in the file and void of any actual observation of the Veteran's actual presentation and work capacity.  

The Board places greater probative weight on the clinical observations and functional assessments of the VA outpatient care providers and the VA examiners because they are consistent over the period of the appeal and are based on an accurate review of the file and personal observations of the Veteran.  Moreover, the Board assigns greater credibility to statements made to clinicians for the purpose of treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

As discussed above in the analysis of the rating for PTSD, the weight of credible evidence is that the Veteran's psychiatric disorder imposes, at most, some reduction in reliability and productivity, and remaining cognitive deficits must be excluded.  Regarding the right hand, the Veteran experiences discomfort, uses a brace for support, and has a slight limitation of motion of the fingers with no clinically observed loss of grip strength.  He is not able to lift heavy objects with that hand or engage in keyboard functions, but retains some use of the right hand and full use of the left hand.  As noted above, this level of physical impairment does not preclude him from leaving the home, shopping, driving, performing household chores, or caring for his wife.  Contrary to the opinion of the vocational consultant, the Board finds that there are forms of substantially gainful employment outside the home such as those suggested above that are consistent with his mental and physical abilities.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

A rating in excess of 50 percent for PTSD is denied. 

A TDIU is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


